 1   AARON D. FORD
       Attorney General
 2   Erica F. Berrett (Bar. No. 13826)
       Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., #3900
     Las Vegas, NV 89101
 5   (702) 486-3110 (phone)
     (702) 486-2377 (fax)
 6   EBerrett@ag.nv.gov
     Attorneys for Respondents
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10   DANNY ANDREW YOUNG,                                  Case No. 2:12-cv-00524-RFB-NJK
11           Petitioner,                                         UNOPPOSED MOTION FOR
                                                                  ENLARGEMENT OF TIME
12    vs.                                                   TO FILE SUPPLEMENTAL ANSWER TO
                                                             AMENDED PETITION FOR WRIT OF
13   BRIAN WILLIAMS, WARDEN, et al.,                            HABEAS CORPUS (ECF NO. 23)
14           Respondents.                                              (SECOND REQUEST)
15

16          Respondents move this Court for an enlargement of time of seven (7) days from the current due

17   date of July 3, 2019, up to and including July 10, 2019, in which to file their supplemental answer to the

18   amended petition for writ of habeas corpus (ECF No. 23). This Motion is made pursuant to FED. R. CIV.

19   P. 6(b) and Rule 6-1 of the Local Rules of Practice and is based upon the attached declaration of counsel.

20   This is the second enlargement of time sought by Respondents, and the request is brought in good faith

21   and not for the purpose of delay.

22          DATED: July 2, 2019.

23                                                        Submitted by:

24                                                        AARON D. FORD
                                                          Attorney General
25
                                                          By: /s/ Erica Berrett
26                                                            Erica F. Berrett (Bar. No. 13826)
                                                              Deputy Attorney General
27

28



                                                    Page 1 of 4
 1                                    DECLARATION OF ERICA BERRETT

 2   STATE OF NEVADA )
                      ) ss:
 3   COUNTY OF CLARK )
 4          I, ERICA BERRETT, being first duly sworn under oath, depose and state as follows:

 5          1.      I am an attorney licensed to practice law in all courts within the State of Nevada, and am

 6   employed as a Deputy Attorney General in the Office of the Nevada Attorney General. I am responsible

 7   to represent Respondents in Danny Andrew Young v. Brian Williams, Warden, et al., Case No. 2:12-cv-

 8   0524-RFB-NJK, and as such, have personal knowledge of the matters contained herein.

 9          2.      This Motion is made in good faith and not for the purpose of delay.

10          3.      The supplemental answer to the amended petition for writ of habeas corpus (ECF No. 23)

11   is currently due July 3, 2019.

12          4.      I have been unable with due diligence to timely complete a supplemental response to the

13   petition for writ of habeas corpus (ECF No. 23). Though I have been diligently working on the

14   supplemental answer, two unforeseen circumstances have prevented me from completing the response.

15   First, I had planned to end a previously scheduled vacation early to come in to my office and work on the

16   supplemental answer on June 29 and June 30, 2019. However, the Attorney General Office’s computers,

17   servers, and email were not functional during those dates due to electrical upgrades. Therefore, I had no

18   access to work on the brief, despite ending my vacation early with the intent to work on the brief. Second,

19   since the time I previously requested an extension, I was issued a summons for jury duty for July 3, 2019,

20   which is the current due date for the supplemental answer. This has further eroded the time I had allotted

21   to work on the supplemental answer.

22          5.      If it were not for these two unforeseen circumstances, I would not have needed this

23   additional extension, as I have prioritized this response above all other responses in my federal case load,

24   and I had allotted sufficient time to complete my response. I would not have requested piecemeal

25   extensions had I known about the aforementioned events.

26          6.      I contacted counsel for the Petitioner regarding this request for enlargement of time, and

27   she does not oppose it.

28   ///




                                                     Page 2 of 4
 1          7.      Based on the foregoing, I respectfully request an enlargement of time of seven (7) days,

 2   up to and including July 10, 2019, to file a supplemental answer to the petition for writ of habeas corpus.

 3          I declare under penalty of perjury that the foregoing is true and correct.

 4          Executed on this 2nd day of July, 2019.

 5                                                                /s/ Erica Berrett
                                                           Erica F. Berrett (Bar No. 13826)
 6                                                         Deputy Attorney General
 7   IT IS SO ORDERED:

 8

 9

10   ________________________________
     RICHARD F. BOULWARE, II
11   UNITED STATES DISTRICT JUDGE
12   DATED this 9th day of July, 2019.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                      Page 3 of 4
 1                                        CERTIFICATE OF SERVICE

 2          I hereby certify that I electronically filed the foregoing Unopposed Motion for Enlargement of

 3   Time to File Supplemental Answer to Amended Petition for Writ of Habeas Corpus (ECF No. 23) (Second

 4   Request) with the Clerk of the Court by using the CM/ECF system on July 2, 2019.

 5          The following participants in this case are registered CM/ECF users and will be served by the

 6   CM/ECF system:

 7          C.B. Kirschner
            Federal Public Defender
 8          411 E. Bonneville, Ste. 250
            Ls Vegas, NV 89101
 9          CB_Kirschner@fd.org
10
                                                    /s/ M. Landreth
11                                              An employee of the Office of the Attorney General
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                 Page 4 of 4
